court, appellant's notice of appeal was premature, NRAP 4(a)(6), and we
                        therefore lack jurisdiction over this appeal. Accordingly, we grant
                        respondent's motion and order this appeal dismissed.
                                   It is so ORDERED.'



                                                                                                J.




                                                                   Parraguirre


                                                                     CieLdIC.---,
                                                                   Saitta
                                                                                                J.




                        cc: Hon. Gloria Sturman, District Judge
                             Gerald F. Neal
                             Grant Morris Dodds PLLC
                             Goodsell & Olsen
                             Johnson & Johnson
                             Abrams Probate & Planning Group
                             Paul Matthew Tobin
                             Eighth District Court Clerk




                              'In light of this order, we deny as moot appellant's September 25,
                        2014, motion for an extension of time to file her request for transcripts.

SUPREME COURT
         OF
      NEVADA
                                                            2
(0) / 947A    09/Ecto